                 Case 6:19-bk-04848-CCJ             Doc 18     Filed 08/29/19       Page 1 of 1
[6ogmrc] [ORDER GRANTING MOTION TO RECONSIDER/REINSTATE]




                                        ORDERED.
Dated: August 29, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION
                                          www.flmb.uscourts.gov



In re:                                                                   Case No. 6:19−bk−04848−CCJ
                                                                         Chapter 7
Ashby Allan McClanahan Jr
dba Ashby Allan McClanahan Jr., Attorney At Law



________Debtor*________/

                     ORDER GRANTING DEBTOR'S MOTION TO REINSTATE CASE

   This case came on for the debtor's Motion to Reinstate Case (the "Motion")(Doc. No. 17 ). After reviewing
the pleadings and considering the position of all parties in interest, it is

         ORDERED:

         1. The Motion (Doc. No. 17 ) is granted.

         2. The case is reinstated.

         3. The Order Dismissing Case (Doc. No. 15 ) is vacated.

         The debtor is directed to attend a rescheduled meeting of creditors on October 3, 2019, at
         10:00 p.m. at the George C. Young Federal Courthouse, 400 W. Washington Street, Suite
         1203B, Orlando, Florida 32801.


*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
